Case 1:20-cv-02203-CMA-NRN Document 15 Filed 10/20/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02203-CMA

  ERICA REINERS, individually and on behalf of all others similarly situated,

                         Plaintiff,

  v.

  PARAGON FITNESS, LLC d/b/a PARAGON FITWEAR, LLC, a Michigan limited liability
  company,

                         Defendant.


                                      NOTICE OF SETTLEMENT


         Plaintiff Erica Reiners (“Reiners” or “Plaintiff”) hereby provides notice that the Parties

  have reached a settlement in this case and states as follows:

         1. Plaintiff filed the instant case alleging violations of the Telephone Consumer

             Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). (See Dkt. 1.)

         2. Plaintiff and Defendant have engaged in settlement discussions and have reached an

             agreement to resolve the individual claims brought by Plaintiff. The claims of any

             putative, unidentified class members will be dismissed without prejudice while

             Plaintiff’s claims will be dismissed with prejudice.

  The Parties are presently working to finalize a settlement agreement and believe a Stipulation of

  Dismissal will be filed within thirty (30) days.

                                                Respectfully submitted,

                                                ERICA REINERS, individually and on behalf of a
                                                Class of similarly situated individuals
                                                     1
Case 1:20-cv-02203-CMA-NRN Document 15 Filed 10/20/20 USDC Colorado Page 2 of 3




  Dated: October 20, 2020           By: /s/ Taylor T. Smith
                                    One of Plaintiff’s Attorneys

                                    Steven L. Woodrow
                                    swoodrow@woodrowpeluso.com
                                    Patrick H. Peluso
                                    ppeluso@woodrowpeluso.com
                                    Taylor T. Smith
                                    tsmith@woodrowpeluso.com
                                    Stephen A. Klein
                                    sklein@woodrowpeluso.com
                                    Woodrow & Peluso, LLC
                                    3900 E. Mexico Avenue, Suite 300
                                    Denver, Colorado 80210
                                    Tel: 720-213-0675
                                    Fax: 303-927-0809

                                    Attorneys for Plaintiff and the Class




                                       2
Case 1:20-cv-02203-CMA-NRN Document 15 Filed 10/20/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the above titled

  document was served upon counsel of record by filing such papers via the Court’s ECF system

  on October 20, 2020.

                                                       /s/ Taylor T. Smith




                                                  3
